                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TYRONE LAVON KEYS,                                   )
 #13222-040,                                          )
                                                      )
                 Petitioner,                          )
                                                      )
 vs.                                                  )   Case No. 19ícv–94íNJR
                                                      )
 WARDEN WERLICH,                                      )
                                                      )
                 Respondent.                          )


                               MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Petitioner Tyrone Lavon Keys, who is currently incarcerated in the Federal Correctional

Institution in Greenville, Illinois (“Greenville”), filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241. (Doc. 1). Keys, who was sentenced under the Armed Career Criminal Act

(ACCA), seeks to challenge his sentence under Mathis v. United States, 136 S. Ct. 2243 (2016),

and related case law. Relying on United States v. Ritchey, 840 F.3d 310 (6th Cir. 2016), Keys

asserts that his prior conviction for breaking and entering under Michigan law no longer qualifies

as an ACCA predicate offense. Additionally, Keys argues that he is entitled to immediate release.

       Without commenting on the merits of Keys’s claims, the Court concludes that the Petition

survives preliminary review under Rule 4 and Rule 1(b). Further, in light of Keys’s allegations

regarding entitlement to immediate release, an expedited response period will be prescribed.

                                         Pending Motions

       Keys’s Expedited Motion for Hearing (Doc. 2) is DENIED without prejudice. The Court

will evaluate whether a hearing is necessary at a later date. The Court DEFERS ruling on Keys’s



                                                  1
Motion for Immediate Release (Doc. 7).

                                                  Disposition

        IT IS HEREBY ORDERED that Respondent Werlich shall answer or otherwise plead on

or before April 19, 2019. 1 This preliminary order to respond does not, of course, preclude the

Government from raising any objection or defense it may wish to present. Service upon the United

States Attorney for the Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois,

shall constitute sufficient service.

        IT IS FURTHER ORDERED that this entire matter shall be REFERRED to United

States Magistrate Judge Clifford J. Proud for disposition, as contemplated by Administrative Order

No. 132, Local Rule 72.2(b)(3), and 28 U.S.C. § 636(c)(1), should all the parties consent to such

a referral.

        Keys is ADVISED of his continuing obligation to keep the Clerk (and each opposing party)

informed of any change in his whereabouts during the pendency of this action. This notification

must be done in writing and no later than 7 days after a transfer or other change in address occurs.

Failure to provide notice may result in dismissal of this action. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        Dated: April 3, 2019

                                                                ___________________________
                                                                NANCY J. ROSENSTENGEL
                                                                Chief U.S. District Judge




1
  The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate during this litigation is a guideline only. See SDIL-EFR 3.

                                                   2
